                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 ADAM MICHAEL GLASSMAN,

                         Plaintiff,

         v.                                              CAUSE NO. 3:19-CV-1160-DRL-MGG

 MATTHEW HASSELL et al.,

                         Defendants.

                                       OPINION AND ORDER

        Adam Michael Glassman, a prisoner without a lawyer, filed a complaint. “A document filed

pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court

must review the complaint and dismiss it if the action is frivolous or malicious, fails to state a claim,

or seeks monetary relief against a defendant who is immune from such relief. “In order to state a claim

under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants deprived him of a federal

constitutional right; and (2) that the defendants acted under color of state law.” Savory v. Lyons, 469

F.3d 667, 670 (7th Cir. 2006).

        In the complaint. Mr. Glassman alleges that, since his arrival at the Marshall County Jail in

June 2019, Sheriff Hassel and Sergeant Holcomb have subjected him to overcrowded conditions,

which causes him to be unable to leave his bed safely and forces him to sleep near a toilet. They have

also forced him to eat on a toilet or the floor instead of at a table and limit his access to hot water.

Further, he has been unable to receive adequate medical treatment for his conditions of post-traumatic

stress disorder, depression, and anxiety from Dr. Tchapchet and Nurse Loftus. These conditions

caused Mr. Glassman to be assaulted by an inmate and subjected to disciplinary action. On September
26, Sergeant Holcomb threw away Mr. Glassman’s broken glasses instead of allowing him to keep

them to repair. On October 9, 2019, Mr. Glassman discovered that Officer Horton had misplaced

some of his property, which he had purchased from the commissary.

        Because Mr. Glassman is a pretrial detainee, the court must assess his claims under the

Fourteenth Amendment instead of the Eighth Amendment. See Mulvania v. Sheriff of Rock Island Cty.,

850 F.3d 849, 856 (7th Cir. 2017). The “Fourteenth Amendment’s Due Process Clause prohibits

holding pretrial detainees in conditions that amount to punishment.” Id. “A pretrial condition can

amount to punishment in two ways: first, if it is imposed for the purpose of punishment, or second,

if the condition is not reasonably related to a legitimate goal—if it is arbitrary or purposeless—a court

permissibly may infer that the purpose of the government action is punishment.” Id. A pretrial detainee

can “prevail by providing only objective evidence that the challenged governmental action is not

rationally related to a legitimate governmental objective or that it is excessive in relation to that

purpose.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). Given Mr. Glassman the inferences to

which he is entitled at this stage, the complaint states plausible Fourteenth Amendment claims against

Sheriff Hassell, Sergeant Holcomb, Dr. Tchapchet, Nurse Loftus, and Officer Horton.

        For these reasons, the court:

        (1) GRANTS Adam Michael Glassman leave to proceed on a Fourteenth Amendment claim

against Sheriff Hassel and Sergeant Holcomb for money damages for subjecting him to overcrowded

conditions since June 2019;

        (2) GRANTS Adam Michael Glassman leave to proceed on a Fourteenth Amendment claim

against Dr. Tchapchet and Nurse Loftus for money damages for providing inadequate medical

treatment for his mental conditions since June 2019;

        (3) GRANTS Adam Michael Glassman leave to proceed on a Fourteenth Amendment claim

against Sergeant Holcomb for money damages for throwing away his glasses on September 26, 2019;



                                                   2
       (4) GRANTS Adam Michael Glassman leave to proceed on a Fourteenth Amendment claim

against Officer Horton for money damages for misplacing his commissary purchases on or around

October 9, 2019;

       (5) DISMISSES all other claims;

       (6) DIRECTS the clerk and the United States Marshals Service to issue and serve process on

Sheriff Hassell, Sergeant Holcomb, Dr. Tchapchet, Nurse Loftus, and Officer Horton at the Marshall

County Jail with a copy of this order and the complaint (ECF 1) as required by 28 U.S.C. § 1915(d);

and

       (7) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Sheriff Hassell, Sergeant Holcomb, Dr.

Tchapchet, Nurse Loftus, and Officer Horton to respond, as provided for in the Federal Rules of

Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which Adam Michael Glassman has

been granted leave to proceed in this screening order.

       SO ORDERED.

       February 3, 2020                                  s/ Damon R. Leichty
                                                         Judge, United States District Court




                                                  3
